DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claim 15 fails to limit the subject matter of parent claim 12 because all limitations of claim 15 are fully included in claim 12.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Locker et al., US Patent Application Publication no. 2011/0267026 [Locker].
Regarding claim 8, Locker discloses a non-transitory machine-readable storage medium having stored thereon machine-readable instructions to cause a processor of an electronic device to: 
use sensor device data to determine a walk mode, in which the electronic device is in motion [acceleration data obtained from the accelerometer is used to determine whether the electronic device in a user’s hand while walking or in a user’s bag while walking, paragraphs 0050, 0053, 0061 and 0065]; and 
set the electronic device to a device ready state, wherein the device ready state is completion of processor performance allocation so usage of the electronic device can begin [if the device is in a user’s hand while walking, the device will remain in a normal (non-altered power) power mode and delay transition to a power saving mode, paragraphs 0048, 0055 and 0065].
Regarding claim 9, Locker further discloses instructions to: 
use the sensor device data to determine the electronic device is in a backpack mode, if the electronic device is not in the walk mode [acceleration data obtained from 
set the electronic device to a low power state to reduce battery power usage [transition to a power saving mode will be allowed when it is determined that the device is in a user’s bag (i.e. not in-use), paragraphs 0046-0050 and 0063].
Regarding claim 10, Locker further discloses instructions to: adjust the electronic device from the device ready state to a low power state if the electronic device remains unused after a time duration [the device will transition to a power saving mode when the device is not in use after a power state timer expires, paragraphs 0046-0050 and 0063].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Locker et al., US Patent Application Publication no. 2011/0267026 [Locker].
Regarding claim 1, Locker discloses an electronic device, comprising: 
a sensor device [accelerometer, paragraph 0044]; 

determine, using sensor device data, which one of a walk mode and a backpack mode the electronic device is in, wherein the electronic device is in motion during the walk mode, and wherein the electronic device is in motion and is disposed in a bag during the backpack mode [acceleration data obtained from the accelerometer is used to determine whether the electronic device in a user’s hand while walking or in a user’s bag while walking, paragraphs 0050, 0053, 0061 and 0065]; and 
set the electronic device to a device ready state if the electronic device is in the walk mode [if the device is in a user’s hand while walking, the device will remain in a normal power mode and delay transition to a power saving mode, paragraphs 0048, 0055 and 0065], 
set the electronic device to a low power state to reduce battery power usage if the electronic device is in the backpack mode [transition to a power saving mode will be allowed when it is determined that the device is in a user’s bag (i.e. not in-use), paragraphs 0046-0050 and 0063].
Locker further discloses that the electronic device may be an eBook reader, smartphone, tablet or the like [paragraph 0046].  Locker does not specifically disclose that the electronic device includes a battery and power adapter.  Examiner takes official notice that electronic devices, such as eBook readers, smartphones, tablets or the like conventionally included batteries and power adapters before the effective filing date of the claimed invention.  Accordingly, it would have been obvious to one of ordinary skill 
Regarding claim 2, Locker further discloses instructions to cause the processor to: determine, based on usage trends of the electronic device, a time of next use of the electronic device [a learning module may be used to associate accelerometer data signatures with future use of the device, paragraphs 0068-0070 and 0077].
Regarding claim 3, Locker further discloses instructions to cause the processor to: adjust the electronic device from the device ready state to a low power state if the electronic device remains unused after the determined time of next use [the device will transition to a power saving mode when the device is not in use after a power state timer expires, paragraphs 0046-0050 and 0063].
Regarding claim 4, Locker further discloses that the device ready state is when processor performance allocation is completed, so usage of the electronic device can begin [when the device is in-use it is in a full power (non-altered power) mode, paragraphs 0048 and 0055].
Regarding claim 5, Locker further discloses that the sensor device is an accelerometer to acquire electronic device acceleration data and wherein the memory comprises a trained data set for acceleration [comparisons of accelerometer data to stored acceleration signature data are used to determine whether a device is being used or not, paragraphs 0060 and 0061].
Regarding claim 6, Locker further discloses that the electronic device acceleration data and the trained data set for acceleration are to determine the electronic device is in the walk mode [acceleration data obtained from the 
Regarding claims 12, 13 and 15, Locker discloses a non-transitory machine-readable storage medium having stored thereon machine-readable instructions to cause a processor of an electronic device to: 
use sensor device data to determine one of a walk mode and a backpack mode, wherein the electronic device is in motion during the walk mode, and wherein the electronic device is in motion and is disposed in a bag during the backpack mode [acceleration data obtained from the accelerometer is used to determine whether the electronic device in a user’s hand while walking or in a user’s bag while walking, paragraphs 0050, 0053, 0061 and 0065]; 
set the electronic device to a device ready state for a time duration if the electronic device is in the walk mode [if the device is in a user’s hand while walking, the device will remain in a normal power mode and delay transition to a power saving mode, paragraphs 0048, 0055 and 0065]; 
adjust the electronic device from the device ready state to a low power state if the electronic device remains unused after the time duration [the device will transition to a power saving mode when the device is not in use after a power state timer expires, paragraphs 0046-0050 and 0063]; and 
set the electronic device to the low power state to reduce battery power usage if the electronic device is in the backpack mode [transition to a power saving mode will be allowed when it is determined that the device is in a user’s bag (i.e. not in-use), paragraphs 0046-0050 and 0063].

Regarding claim 14, Locker further discloses that the sensor device data includes electronic device acceleration data, the instructions causing the processor to: use the electronic device acceleration data and an acceleration trained data set to determine the walk mode or the backpack mode [acceleration data obtained from the accelerometer is used to determine whether the electronic device in a user’s hand while walking or in a user’s bag while walking, paragraphs 0050, 0053, 0061 and 0065].


Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Locker et al., US Patent Application Publication no. 2011/0267026 [Locker], in view of Bahl et al., US Patent Application Publication no. 2003/0197597 [Bahl].
Regarding claims 7 and 11, Locker does not disclose using a supplemental pressure sensor to determine that the device is in the backpack mode instead of the walk mode.  Like Locker, Bahl discloses an electronic device that changed power modes based on a detected usage context.  Specifically, Bahl discloses using an .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huberman et al., US Patent Application Publication no. 2019/0385570 discloses using an accelerometer along with other types of sensors to determine whether an electronic device is moving and in a user’s hand or pocket and controlling a power mode accordingly.
Tsvetkov et al., US Patent no. 8,560,004 discloses using both and accelerometer and a pressure sensor to determine usage context of a mobile electronic device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        March 25, 2022